Citation Nr: 0638973	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2004, the Board remanded this case for additional 
development and due process concerns.  On remand, the Appeals 
Management Center in Washington, DC, issued a February 2005 
rating decision granting service connection for PTSD and 
assigning a 30 percent disability rating.  In April 2005, the 
veteran submitted a notice of disagreement with this 
compensation rating, and the case has been returned to the 
Board for further review.

The June 2004 Informal Hearing Presentation raised the issue 
of entitlement to service connection for tinnitus.  This 
issue was denied in May 2002, and the veteran did not appeal.  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for tinnitus is referred to the RO for further 
development.  

The veteran has stated that the middle finger of his right 
hand was amputated as a result of a PTSD flashback, and has 
indicated that he may need to have his front top teeth 
replaced due to PTSD-related teeth grinding.  The veteran 
should be contacted by the RO to determine whether he wishes 
to pursue secondary service connection claims for these 
issues.  

The issues of entitlement to service connection for hearing 
loss and of entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied 
entitlement to service connection for hearing loss.  The 
veteran was notified of this decision by a letter dated March 
4, 1985, and did not appeal.  

2.  Evidence presented since the February 1985 RO decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for hearing loss has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1985, the RO denied entitlement to service 
connection for hearing loss; in March 1985, the veteran was 
informed of his appellate rights by letter.  The veteran did 
not appeal this decision.  Therefore, this decision is final.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen this claim in July 2001.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

In February 1985, the veteran's claim for service connection 
for hearing loss was denied because the competent evidence of 
record did not show treatment, complaints, or findings of 
hearing loss or any treatment for an ear condition.  Since 
this rating decision, the veteran has been service-connected 
for PTSD and, in July 2003, testified before a Decision 
Review Officer regarding his participation in combat in 
Vietnam.  The veteran has stated that, during combat, he was 
exposed to mortar rounds, heavy artillery, and close range M-
16 fire.  This evidence is new in that it was not a part of 
the verified record in February 1985.  It is material in that 
it directly relates to the question of whether the veteran 
suffered an injury in service that led to his current hearing 
loss.  

Accordingly, the evidence received subsequent to the May 1991 
rating decision is new and material and serves to reopen the 
appellant's service connection claim.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.156(a).  Because the veteran has presented new and 
material evidence to reopen his claim, the Board finds any 
deficiency with regard to the new and material evidence 
notification requirements to be moot.    




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury, or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The veteran has not been afforded a VA examination to 
determine the etiology of any current hearing disability.  
Given that the veteran's claim has been reopened based on a 
finding of new and material evidence, the Board believes a VA 
examination is warranted.  

Nor has the veteran been given a VA examination to determine 
the severity of his PTSD.  The Board therefore believes the 
veteran should be scheduled for a VA examination.  

Additionally, it is noted that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran must be afforded an 
audiological examination to determine the 
etiology of any current hearing loss.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Testing must include the use of controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  Based on the 
examination results, review of the 
veteran's pertinent medical history, 
including service medical records, and a 
review of records contained in the claims 
folder, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any diagnosed disability 
originated in service or is otherwise 
etiologically related to service.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The veteran must be scheduled for a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
must be conducted.  After examining the 
veteran, the examiner must present a 
Global Assessment of Functioning score, 
with an explanation of the score assigned.

The examiner's report must describe the 
following: personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
must also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; degree of 
memory loss or impairment, if any; 
disturbances of motivation and mood, if 
any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), if 
any; degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work- 
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must be 
accompanied by a complete rationale. 

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issues on 
appeal continue to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


